 Case 3:18-cv-01169-HES-JBT Document 6 Filed 01/30/19 Page 1 of 3 PageID 76



                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                             JACKSONVILLE DIVISION


LARRY G. PHILPOT,

            Plaintiff,

v.                                              CASE NO. 3:18-cv-1169-J-20JBT

JOHN OR JANE DOE,

            Defendant.
                                      /

                                     ORDER

      THIS CAUSE is before the Court on Plaintiff’s Motion for Leave to Take

Immediate Discovery (“Motion”) (Doc. 5). For the reasons set forth herein, the

Motion is DENIED without prejudice to Plaintiff filing a revised motion attaching

the proposed subpoena to Perfect Privacy, LLC, in accordance with this Order, on

or before February 13, 2019.

      Upon review of the Motion, it appears that, at this time, both the parties to

be served and the scope of the subpoenas are too broad. Plaintiff requests the

subject discovery for the limited purpose of learning Defendant’s identity in order

to effectuate service of process. (See Doc. 5 at 2.) In order to effectuate service,

Plaintiff only needs Defendant’s name, address, and possibly phone number and

email address. As Plaintiff states in the Motion, it is likely that the information

produced by Perfect Privacy, LLC will include Defendant’s name, address, and
 Case 3:18-cv-01169-HES-JBT Document 6 Filed 01/30/19 Page 2 of 3 PageID 77



phone number. (Id.) Thus, at this point in the proceedings, it is necessary for

Plaintiff to subpoena only Perfect Privacy, LLC.

      Additionally, the scope of the subpoena issued to Perfect Privacy, LLC

should be limited to requesting Defendant’s name, address, phone number, and

email address. The subpoena should not include a request for information

regarding when Defendant accessed the subject website.

      If Plaintiff files an appropriate motion, and the Court grants that motion, the

Court will ensure Defendant has an opportunity to object to the disclosure of any

identifying information, and if Defendant does object, Perfect Privacy, LLC will be

directed to withhold the identifying information from Plaintiff unless and until a

subsequent Court order is issued authorizing that disclosure.

      Accordingly, it is ORDERED:

      1.    The Motion (Doc. 5) is DENIED without prejudice.

      2.    On or before February 13, 2019, Plaintiff may file a revised motion

attaching the proposed subpoena to Perfect Privacy, LLC, in accordance with this

Order.

      DONE AND ORDERED at Jacksonville, Florida, on January 30, 2019.




                                         2
 Case 3:18-cv-01169-HES-JBT Document 6 Filed 01/30/19 Page 3 of 3 PageID 78



Copies to:

Counsel of Record




                                     3
